Citation Nr: 1112742	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-09 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for generalized anxiety disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from October 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO confirmed a long standing 10 percent rating for generalized anxiety disorder.  The Veteran filed notice of disagreement with that determination.  In a March 2008 decision review officer decision, an increase to 50 percent was awarded for generalized anxiety disorder, effective from August 15, 2000 (the date of a VA outpatient treatment report that was considered an informal claim for an increased rating).  The Veteran filed a timely Substantive Appeal.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.


REMAND

The Veteran seeks an increased rating for generalized anxiety disorder.  The March 2008 decision review officer decision awarded an increase to 50 percent from August 15, 2000 and cited to VA Medical Center records dated from August 2000 to November 2003.  Those records are not associated with the claims folder.  Medical records from the VA medical center (VAMC) in San Diego, dated from April 2010 to present should also be obtained.

At the VA examination in August 2009, it was noted that the generalized anxiety disorder appears to be unchanged and the examiner assigned a GAF of 65, and a then current GAF of major depressive disorder of 55.  With respect to the effects of the Veteran's mental disorder on his occupational and social function, the examiner noted that the Veteran had not been able to work because of ongoing depressive symptoms.  

VA outpatient treatment records include a December 2009 entry reflecting that the Veteran was capable to return to work.  A March 2010 psychiatry note, reflects that the Veteran is employed full-time in security.  The Veteran stated "I'm back working, it's a fire watch[.]"  It was noted that he started working two weeks ago and works twelve hours a day, four days a week.  At his Board hearing, in January 2011 the Veteran testified that he works as an unarmed security guard.  Hearing Transcript (Tr.), p. 7.  However, later in the hearing he indicated that his only income was VA disability, unemployment, and Social Security retirement benefits.  Hearing Transcript (Tr.), p. 9.  It is not clear whether or not the Veteran is currently working, and if not, whether he is unemployable due to service-connected disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is reasonably raised by the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Diego, for the period from August 2000 to November 2003 and April 2010 to present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity and manifestations of the Veteran's generalized anxiety disorder.  The Veteran's claims folders should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner should be requested to specifically note the existence and severity of such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  The examiner should specifically comment on the effect the service-connected generalized anxiety disorder and gastritis have on his ability to work.  A complete rationale should be provided as to all findings and any opinions. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, including the issue of TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


